                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.
                                                       Case No.: 4:18-CR-00043-CDL-MSH-1
 DADGE WILLIAM PARRISH



     ORDER ON MOTION FOR CONTINUANCE OF PRE-TRIAL CONFERENCE

        Defendant, Dade William Parrish, has moved the Court to continue the pretrial conference,

scheduled in the above-styled case, presently scheduled for March 19, 2019. The Government does

not oppose this motion and this case has not been previously continued. Mr. Parrish was arraigned

on February 13, 2019, and is currently in custody. Additional time is needed for pretrial

investigation and to enter into plea negotiations between the defendant and government, if

warranted. The Court finds that it is in the interests of justice to allow the continuance for additional

time to allow the parties to complete a thorough investigation and to explore possible plea

negotiations and this interest outweighs the interest of the Defendant and the public in a speedy

trial. Failure to grant a continuance would deny counsel reasonable time for effective preparation

and could result in a miscarriage of justice. Accordingly, Defendant=s Unopposed Motion for

Continuance in the Interest of Justice [Doc.20] is GRANTED, and it is hereby ordered that this

case shall be continued until June 4, 2019 at 2:00pm in Columbus. The delay occasioned by this

continuance shall be deemed excludable pursuant to the provisions of the Speedy Trial Act, 18

U.S.C. ' 3161.

          It is SO ORDERED, this 14th day of March, 2019.

                                                    s/Clay D. Land
                                                CLAY D. LAND, CHIEF
                                                UNITED STATES DISTRICT COURT
